Citation Nr: 0122696	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-19 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected chronic low back syndrome, from the initial grant 
of service connection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from June 1969 to June 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the RO 
which, in part, granted service connection for chronic low 
back syndrome and assigned a 20 percent evaluation, effective 
from July 1, 1999, the day following the veteran's discharge 
from service.  

In June 2000, the veteran filed a claim for service 
connection for multiple chemical sensitivities.  In a letter 
received several months later, he elaborated that the 
multiple chemical sensitivities had produced nausea, 
dizziness, headaches and fatigue.  In a letter received in 
September 2000, the veteran raised the additional issue of 
service connection for post-traumatic stress disorder (PTSD).  
These issues are not inextricably intertwined with the issue 
on appeal and have not been developed for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

While the veteran was examined by VA in August 1999, the 
examiner did not provide sufficiently detailed information to 
assess the degree of functional impairment for the veteran's 
low back disorder under the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Although the examiner noted that there 
was pain on motion, he did not comment on functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40, 4.45.  

Additionally, it is noted that x-ray studies in August 1999 
showed evidence of narrowing of the L3-4 and L4-5 
intervertebral disc spaces with small osteophyte formation.  
Subsequent VA EMG studies in March 2000 show evidence of 
bilateral S1 radiculopathy.  While the examiner recommended 
further correlation of the findings, it does not appear from 
the record as currently constituted that any additional 
evaluations were undertaken.  

Given the absence of relevant clinical information, the Board 
finds that the current medical evidence of record is 
inadequate and that further development of the record is 
indicated.  The duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

Also, on November 9, 2000, the President approved the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which made several amendments to the 
law governing VA claims.  Among other things, this law 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

Because of the change in the law brought about by the VCAA 
and the implementing regulations, the RO has not been 
afforded the opportunity of initially considering the 
increased rating issue under the new act.  It thus would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Accordingly, 
the claim is REMANDED to the RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and implementing regulations are complied 
with.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for a higher rating for his 
service-connected low back disorder.  The 
RO should further inform the veteran in 
writing of his right to submit any 
additional argument and/or evidence in 
support of his claim.  

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for any low back problems 
since his discharge from service.  The 
approximate dates of any such evaluation 
or treatment should also be furnished by 
him to the extent feasible.  

4.  Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already on 
file must be obtained and associated with 
the claims file regardless of whether in 
fact the veteran responds to the 
foregoing request.  If the RO does not 
receive a response to requests for 
records from any of the private sources 
identified by the veteran, the veteran 
should be so notified and informed that 
he may obtain and submit any pertinent 
records.  

5.  The veteran should be afforded a VA 
orthopedic and neurological examination 
to determine the nature and severity of 
his service-connected low back disorder.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiners for review, and the examiners 
should indicate whether they have 
reviewed the claims file.  All indicated 
tests and studies should be accomplished, 
and the clinical findings should be 
reported in detail.  The examiners should 
provide the answers/findings indicated 
below to each question or instruction 
posed.  No instruction/question should be 
left unanswered.  The answers should be 
proceeded with the Roman numeral 
corresponding to the Roman numeral of the 
question or instruction.  If the 
examiners find that it is not feasible to 
answer a particular question or follow a 
particular instruction, they should so 
indicate and provide an explanation.  The 
findings should be typed or otherwise 
recorded in a legible manner.

The orthopedic examiner should provide 
answers to the following:  

I.  What are the ranges of motion in 
degrees of the lumbar spine, and 
what is considered normal range of 
motion in degrees?  

II.  Whether there are listing of 
the whole (lumbar) spine to the 
opposite side, positive 
Goldthwaite's sign, loss of lateral 
motion with osteo-arthritic changes, 
or narrowing or irregularity of 
joint space, abnormal mobility on 
forced motion, or muscle spasm on 
extreme forward bending.  

III.  Whether the veteran's lumbar 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

IV.  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
veteran's lumbar spine is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The neurological examiner should 
determine:  

I.  Whether the veteran has any 
neurological manifestations 
referable to the service connected 
disability; and, if so, all such 
manifestations should be described 
in detail.

II.  Whether the veteran has 
persistent symptoms compatible with 
sciatic neuropathy; characteristic 
pain; demonstrable muscle spasm; 
absent ankle jerk; or other 
neurological findings appropriate to 
the site of any diseased disc.

III  If attacks of intervertebral 
disc syndrome are present, the 
examiner should note whether the 
attacks are recurrent, whether there 
is intermittent relief or whether 
there is little intermittent relief. 

Each question must be fully answered and 
explained as it applies to each 
disability.  If it is not feasible to 
answer any question posed, the reasons 
therefor should be indicated.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiners have provided all medical 
findings necessary to rate the veteran's 
service-connected low back disability, 
and have responded to all questions 
posed.  In addition, the RO should assure 
that the provision pertaining to the duty 
to assist as provided for in the Veterans 
Claims Assistance Act of 2000 and the 
implementing regulations have been 
complied with.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the VA 
examination reports do not include 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

7.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the Veterans Claims Assistance Act of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter(s) 
notifying him of the dates and places of 
the examinations and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

